Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.
Response to Arguments
Applicant's arguments filed in the instant response have been fully considered but they are not persuasive.
Applicant argues that Bathiche does not teach or suggest the amended limitations, particularly the newly added “analyzing” by the “controller” “at least a portion of the media stream”. Applicant points to paragraphs 0048-0052, particularly 0048, for the support for this amendment. However, paragraph 0048 appears to only disclose that the controller “can transmit control packets” to the “source device” wherein when the “control packets” are “received by” the source device”, the “source device” is “configured based on the device setting to apply the media property adjustments to the respective media streams” and “since media streams” “can be adjusted as they are generated by” the “source device”, the “media streams” “may be usable at” the “destination device” “without further processing”. Nothing within this paragraph appears to reasonably disclose that the “controller” does any sort of “analysis” of any “portion” of the “media stream”. Even in consideration of paragraphs 0043-0047 which appear to disclose the “determining” of the “media property adjustment for the media stream” “based on analyses of media streams” including “portions” thereof and “at least one device setting corresponding to the media property adjustment for the identified source device” as also amended, there appears to be no additional “analysis” performed by the “controller” as newly required by the claim aside from what is already claimed. Therefore, this newly added “analysis” of “at least a portion of the media stream” by the “controller” when considered to be a separate function that occurs before the “determination” of “a media property adjustment for the media stream” since this “determination” is based “at least on the analysis of at least the potion of the media stream” appears to be new matter.
	In any case, Bathiche does perform at least a predetermined analysis as part of the determination of the media property adjustment (ie. the “optimal setting”) as previously shown with regards to the “policies”. Therefore, Examiner is not persuaded that Bathiche should be removed from consideration and the rejection, while updated given the instant amendments, is largely maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-4, 6-14, and 16-20 recite a “controller” that performs the step/function of “analyze”/”analyzing” “at least a portion of the media stream” and “determine”/”determining” “a media property adjustment for the media stream based at least on the analysis of at least the portion of the media stream and at least one requirement of the corresponding destination device receiving the media stream”. However, as explained above, there appears to be no reasonable support for these limitations as required in the claim. Therefore, they are held to be new matter relative to the original disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110069179 to Bathiche et al. (“Bathiche”).
Regarding claim 1, Bathiche taught a system for operating a media transmission network comprising:
	- at least one destination device (“database” which may be “associated” with a “server”) for receiving one or more media streams (“images” that can comprise an “event image set”) from at least one source device (“image capture devices” within an “event capture group”; consider paragraph 0026); (consider paragraph 0031, “Images taken by devices 104 in an event capture group may be uploaded and saved together into an event image set. The event image set may be saved in a database 112.”) and
	- a controller (“server”) configured to:
		- for each media stream of the one or more media streams:
	- analyze at least a portion of the media stream; - determine a media property adjustment (“optimal setting”) for the media stream (in response to “metadata regarding an event”; paragraph 0026) based at least on the analysis of at least the portion of the media stream and at least one requirement of the corresponding destination device receiving the media stream; (consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (consider also paragraph 0077, “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”) (consider further paragraphs 0079-0080 regarding “one or more policies” which “may be input to the server 106 which direct how the server interprets the metadata to arrive at selections of optimal settings for the image capture devices” such that “at least some of the settings may be set by the metadata relating to conditions at the event. In this embodiment, the policy may employ a stored lookup table which defines which settings are to be used for which event conditions; e.g., for measured sunlight in a given range, particular setting or group of settings indicated in the lookup table is used” and also “a wide variety of other policies may be used which allow the server 106 to analyze the metadata received and, based on that metadata, make a recommendation regarding the optimal settings for the image capture devices. In the embodiment of FIG. 4A, the server 106 retrieves metadata from storage in step 420, and interprets the metadata per the stored policy or policies in step 424 to determine the optimal general settings for the image capture devices 104 in the group 110. It is further understood that the server 106 may have different policies it applies for different types of image capture devices (e.g., still image camera, video camera, cellular telephone, etc.”) (consider also paragraph 0123, wherein “images from different devices at an event may be coordinated before images are captured. The images may further be adjusted into conformity with other images in the image set after they are uploaded to a storage site. This allows the different images from different devices at an event to be aggregated together into a single image set which has a cohesive and consistent appearance. Thus, users may view photos from the event, and form images into a personalized collection having a consistent appearance regardless of which device from the capture group made the image”)
- identify a source device associated with generating the media stream; (consider paragraphs 0068-0069 wherein “after the initial upload of metadata”, “the server 106 may determine the device capabilities” such that “the server 106 may then detect whether two or more image capture devices are present at an event which can be added to the same event capture group 110”) (consider further paragraph 0077, “metadata may be transmitted from the image capture devices 104 in an event capture group 110 to the server 106. The server 106 analyzes this metadata and in turn transmits feedback to the image capture devices 104 in an event capture group 110. This feedback may relate to coordinating the event capture group, or a portion of the group, to capture images of a particular subject at the event”) (consider further paragraph 0086, “Alternatively, the recommendations may be sent to a subset of the group 110. For example, only those devices deviating from the optimal with respect to F-stop receive the recommendation; only those devices deviating from the optimal with respect to aperture receive the recommendation; only those devices deviating from the optimal with respect to shutter speed receive the recommendation; only those devices deviating from the optimal with respect to white balance receive the recommendation; only those devices deviating from the optimal with respect to ISO sensitivity receive the recommendation; only those devices deviating from the optimal with respect to use of a flash receive the recommendation; etc.”)
- determine at least one device setting corresponding to the media property adjustment for the identified source device; (again, consider paragraph 0077, “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”)
- generate a control packet (“feedback” or, alternatively, “recommendations”) for configuring the identified source device based on the at least one device setting, the control packet including the at least one device setting; and - transmit the control packet to the identified source device. (consider paragraph 0026, “The server 106 in turn provides feedback to devices in the event capture group 110 to coordinate the capture of images at the event to provide a cohesive image set of the event taken from multiple image capture devices 104.) (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”) (again, consider paragraph 0086, “Alternatively, the recommendations may be sent to a subset of the group 110. For example, only those devices deviating from the optimal with respect to F-stop receive the recommendation; only those devices deviating from the optimal with respect to aperture receive the recommendation; only those devices deviating from the optimal with respect to shutter speed receive the recommendation; only those devices deviating from the optimal with respect to white balance receive the recommendation; only those devices deviating from the optimal with respect to ISO sensitivity receive the recommendation; only those devices deviating from the optimal with respect to use of a flash receive the recommendation; etc.”)
Regarding claim 2, Bathiche taught the system of claim 1, wherein for each media stream, the identified source device is configured to: - receive the control packet; and - configure the identified source device based on the at least one device setting to apply the media property adjustment to subsequent media streams transmitted by the identified source device. (again, consider paragraph 0026, “The server 106 in turn provides feedback to devices in the event capture group 110 to coordinate the capture of images at the event to provide a cohesive image set of the event taken from multiple image capture devices 104.) (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”) (again, consider paragraph 0086, “Alternatively, the recommendations may be sent to a subset of the group 110. For example, only those devices deviating from the optimal with respect to F-stop receive the recommendation; only those devices deviating from the optimal with respect to aperture receive the recommendation; only those devices deviating from the optimal with respect to shutter speed receive the recommendation; only those devices deviating from the optimal with respect to white balance receive the recommendation; only those devices deviating from the optimal with respect to ISO sensitivity receive the recommendation; only those devices deviating from the optimal with respect to use of a flash receive the recommendation; etc.”)
Regarding claim 3, Bathiche taught the system of claim 1, wherein determining the media property adjustment comprises: 
- determining a media property of the media stream; - determining a media property of at least one other media stream; and - determining the media property adjustment based on the media property of the media stream and the media property of the at least one other media stream. (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”)
Regarding claim 4, Bathiche taught the system of claim 3, wherein the media property adjustment adjusts the media property of the media stream to be consistent with the media property of the at least one other media stream. (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”)
Regarding claim 6, Bathiche taught the system of claim 1, wherein the media property adjustment includes a parameter selected from the group consisting of color balance, brightness, contrast, resolution, frame rate, noise reduction, artifact removal, and image enhancement. (consider paragraph 0114, “Step 620 analyzes individual parameters of an image and compares them to the same parameters across the image set as a whole. These parameters may include color content, contrast, brightness and other image features.”)
Regarding claim 7, Bathiche taught the system of claim 1, wherein the media property adjustment includes a parameter selected from the group consisting of volume, sampling rate, equalization, balance, tone, noise reduction, and audio enhancement. (consider paragraphs 0050-0051, “Examples of explicit metadata include, but are not limited to: F-stop, aperture, shutter speed, white balance setting of an image capture device”) (again, consider paragraph 0077, “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc.”)
Regarding claim 8, Bathiche taught the system of claim 1, wherein the system further comprises at least one intermediate processing device between the at least one source device and the controller. (consider paragraphs 0025, “there is shown a system 100 including a plurality of image capture devices 104 connected to a remote server 106 via a network 108” and also paragraphs 0131-0132; it may be reasonably inferred from these teachings that the “network 108” contains at least one generic intermediate processing device between the at least one source device and the controller such as, e.g., a “router”, etc. in order for the at least one source device and the controller to communicate over the “connection”) (consider also paragraph 0040, “image capture device 104 may be part of a wireless network. Accordingly, the camera 104a further includes a communications interface 240 for wireless transmission of signals between camera 104a and network 108. Communications interface 240 sends and receives transmissions via an antenna 242”)
Regarding claim 9, Bathiche taught the system of claim 1, wherein the at least one source device includes at least one of: a video source device, an audio source device, or a metadata source device (“image capture devices” within an “event capture group”). (consider paragraph 0025 regarding the different types of “image capture devices” including “video recorders”) (consider also paragraph 0026, “the image capture devices 104 within an event capture group 110 provide metadata regarding an event to the remote server 106 via network 108”)
Regarding claim 10, Bathiche taught the system of claim 1, wherein the one or more media streams includes a media stream selected from the group consisting of a video stream, an audio stream, and a metadata stream. (consider paragraph 0025 regarding the different types of “image capture devices” including “video recorders”) (consider also paragraph 0026, “the image capture devices 104 within an event capture group 110 provide metadata regarding an event to the remote server 106 via network 108”)
Claims 11-14 and 16-20 recite a method that contain substantially the same limitations as recited in claims 1-4 and 6-10 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Bathiche.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459